

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of September
28, 2007, among Zhongpin Inc., a Delaware corporation (collectively with its
predecessors, the “Company”), and the investors listed on the Schedule of Buyers
attached hereto as Annex A and identified on the signature pages hereto (each,
an “Investor” and collectively, the “Investors”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


ARTICLE 1.
DEFINITIONS


1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:


“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary of the
Company or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.


“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or the PRC are authorized or required by law or other governmental action
to close.


“Buy-In” has the meaning set forth in Section 4.1(c).


“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.


“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 2.2, 5.1 and 5.2 hereof are satisfied, or such other date as the
parties may agree.


“Commission” means the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------


 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
of the Company which entitle the holder thereof to acquire Common Stock at any
time, including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.


“Company Counsel” means Pryor Cashman LLP.


“Company Deliverables” has the meaning set forth in Section 2.2(a).


“Disbursement Request” has the meaning set forth in Section 2.2(c).


“Disclosure Materials” has the meaning set forth in Section 3.1(h).


“Effective Date” means the date that a Registration Statement required by the
Registration Rights Agreement is first declared effective by the Commission.


“Evaluation Date” has the meaning set forth in Section 3.1(s).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“GAAP” means U.S. generally accepted accounting principles.


“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).


“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.


“Investor Deliverables” has the meaning set forth in Section 2.2(b).


“Investor Party” has the meaning set forth in Section 4.7.


“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Losses” has the meaning set forth in Section 4.7.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.


“Money Laundering Laws” has the meaning set forth in Section 3.1(ff).
 
2

--------------------------------------------------------------------------------


 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.


“OFAC” has the meaning set forth in Section 3.1(ee).


“Outside Date” means the thirtieth (30th) calendar day following the date of
this Agreement; provided, that if such day should fall on a day that is not a
Business Day, the Outside Date shall be deemed the next day that is a Business
Day.


"Per Share Purchase Price" equals $8.00.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” has the meaning set forth in Section 3.1(h).


“Securities Act” means the Securities Act of 1933, as amended.


“Share Delivery Date” has the meaning set forth in Section 4.1(c).


“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.


“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
3

--------------------------------------------------------------------------------


 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.


“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.


“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.


“Transaction Documents” means this Agreement, the Registration Rights Agreement,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.


ARTICLE 2.
PURCHASE AND SALE


2.1. Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount. The Closing shall take place at
the offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY 10104
on the Closing Date or at such other location or time as the parties may agree.


2.2. Closing Deliveries. i) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):


(i) a certificate evidencing a number of Shares equal to such Investor’s
Investment Amount divided by the Per Share Purchase Price, registered in the
name of such Investor;


(ii) the legal opinion of Company Counsel, in agreed form, addressed to the
Investors;


(iii) the legal opinion of the Company’s law firm in the PRC (which PRC legal
opinion shall address, among other things, the legality under PRC law of any
reorganizations or legal structures owned by the Company in the PRC), in agreed
form, addressed to the Investors; and
 
4

--------------------------------------------------------------------------------


 
(iv) this Agreement and the Registration Rights Agreement, duly executed by the
Company.


(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company, this Agreement and the Registration Rights Agreement, duly executed by
such Investor (the “Investor Deliverables”).


(c) Within one Business Day following the date of this Agreement, each Investor
shall cause to be delivered to Company Counsel, as escrow agent, its Investment
Amount, in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing by the Company for such purpose.
Company Counsel, in its capacity as escrow agent under this Section 2.2(c),
agrees that promptly following its receipt (which may be by facsimile) of a
disbursement request (the “Disbursement Request”), substantially in the form
attached hereto as Annex B, executed by all signatories thereto, it shall
distribute all monies received in connection with this Section 2.2(c) solely in
accordance with the flow of funds attached as Exhibit A to such Disbursement
Request. Company Counsel, in its capacity as escrow agent under this Section
2.2(c), may conclusively rely on the disbursement instructions set forth in such
Disbursement Request and shall not be liable for any actions taken by it in good
faith in accordance with such Disbursement Request. If the Closing shall not
have occurred prior to the one year anniversary of the date hereof or this
Agreement is terminated prior to Closing in accordance with Section 6.5, Company
Counsel, in its capacity as escrow agent under this Section 2.2(c), shall return
each Investor’s Investment Amount to such Investor by wire transfer to an
account designated in writing by such Investor for such purpose.


ARTICLE 3.
REPRESENTATIONS AND WARRANTIES


3.1. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Investor:


(a) Subsidiaries. Except as set forth in Schedule 3.1(a), the Company has no
direct or indirect Subsidiaries other than as specified in the SEC Reports.
Except as disclosed in the SEC Reports, the Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
and all Liens, and all the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.


(b) Organization and Qualification. The Company and each Subsidiary of the
Company are duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary of the Company is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each Subsidiary of the Company is duly qualified to conduct its respective
businesses and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
5

--------------------------------------------------------------------------------


 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.


(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary of the Company debt or otherwise)
or other understanding to which the Company or any Subsidiary of the Company is
a party or by which any property or asset of the Company or any Subsidiary of
the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary of the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
of the Company is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.


(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any United States or PRC court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by state securities laws, (iii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iv) the filings required in accordance with
Section 4.5 and (v) those that have been made or obtained prior to the date of
this Agreement.
 
6

--------------------------------------------------------------------------------


 
(f) Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement in order to issue the Shares.


(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in either the SEC Reports or Schedule 3.1(g) attached hereto. All of
the outstanding shares of the Common Stock and any other outstanding security of
the Company have been duly and validly authorized and validly issued, fully paid
and nonassessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, or pursuant to valid exemptions
therefrom. Except as specified in the SEC Reports, no securities of the Company
are entitled to preemptive or similar rights, and no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as specified in either the SEC Reports or Schedule 3.1(g) attached
hereto, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary of the Company is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. The issue and sale of the Shares will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.


(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the applicable
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Other than as set forth on Schedule 3.1(h), the
composition of the Board of Directors of the Company is as set forth in the SEC
Reports. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
 
7

--------------------------------------------------------------------------------


 
(i) Press Releases. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact.
 
(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice, (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission and (C)
borrowings under the Company’s credit facilities described in the SEC Reports,
(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.


(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) except as specifically disclosed in the SEC Reports, could, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary of the Company, nor any director or officer thereof
(in his or her capacity as such), is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty, except as specifically disclosed in
the SEC Reports. There has not been, and to the knowledge of the Company, there
is not pending any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such). The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary of the Company under the Exchange Act or the Securities Act.


(l) Labor Relations; Employees. Except as described in the SEC Reports or as
could not reasonably be expected to have a Material Adverse Effect, (i) neither
the Company nor any of its Subsidiaries is engaged in any unfair labor practice,
(ii) there is no strike, labor dispute, slowdown or stoppage pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries, and (iii) neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or contract. Except as set forth on
Schedule 3.1(l) hereto or disclosed in the SEC Reports, neither the Company nor
any Subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
in the SEC Reports that is not so disclosed.
 
8

--------------------------------------------------------------------------------


 
(m) Compliance. Neither the Company nor any Subsidiary of the Company (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary of the Company under), nor has the Company or any
Subsidiary of the Company received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it and with respect to which the Company is
on the date hereof required to be in compliance, except where such noncompliance
could not have or reasonably be expected to result in a Material Adverse Effect.


(n) Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary of the Company has received any notice of proceedings
relating to the revocation or modification of any such permits.


(o) Title to Assets. Except as disclosed in the SEC Reports, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to their respective businesses and good and
marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries. Any real property and facilities held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and its Subsidiaries are
in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.


(p) Patents and Trademarks. The Company and its Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary of the Company has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary of the Company violates or infringes upon the rights of any Person.
Except as set forth in the SEC Reports, to the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.
 
9

--------------------------------------------------------------------------------


 
(q) Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the PRC for the businesses in which the
Company and its Subsidiaries are engaged. The Company has no reason to believe
that it will not be able to renew its and its Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s and such Subsidiaries’ respective lines
of business.


(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary of the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


(s) Books and Records; Internal Accounting Controls. The records and documents
of the Company accurately reflect in all material respects the information
relating to the business of the Company. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or 10-Q, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with Item
307 of Regulation S-K under the Exchange Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “Evaluation Date”). The
Company presented in its most recently filed Form 10-K or Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308(c) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.
 
10

--------------------------------------------------------------------------------


 
(t) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).


(u) Certain Fees. Except as described in Schedule 3.1(u), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investors shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by such Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.


(v) Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors under the Transaction Documents. The Company is
eligible to register its Common Stock for resale by the Investors under Form S-1
promulgated under the Securities Act. Except as set forth on Schedule 3.1(v)
attached hereto, the Company has not granted or agreed to grant to any Person
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the Commission or any other governmental
authority that have not been satisfied.


(w) Securities Act of 1933. Subject to the accuracy and completeness of the
representations and warranties of the Investors contained in Section 3.2 hereof,
the Company has complied with all applicable federal and state securities laws
in connection with the offer, issuance and sale of the Shares hereunder. Neither
the Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Shares or similar
securities to, or solicit offers with respect thereto from, or enter into any
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Shares under the
registration provisions of the Securities Act and applicable state securities
laws, and neither the Company nor any of its Affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Shares. The Company does
not have any registration statement pending before the Commission or currently
under the Commission’s review that has not been declared effective.
 
11

--------------------------------------------------------------------------------


 
(x) Listing and Maintenance Requirements. Except as specified in the SEC
Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Shares under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Shares contemplated by
Transaction Documents.


(y) Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.


(z) Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Shares and the Investors’ ownership of
the Shares.


(aa) No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.


(bb) Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.


(cc) Foreign Corrupt Practices Act. Neither the Company nor any Subsidiary of
the Company, nor to the knowledge of the Company, any agent or other person
acting on behalf of any of the Company or any Subsidiary of the Company, has,
directly or indirectly, (i) used any funds, or will use any proceeds from the
sale of the Shares, for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary of the Company (or made by any Person acting on their behalf of which
the Company is aware) which is in violation of law, or (iv) has violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.
 
12

--------------------------------------------------------------------------------


 
(dd) PFIC. Neither the Company nor any Subsidiary of the Company is or intends
to become a “passive foreign investment company” within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.


(ee) OFAC. Neither the Company nor any Subsidiary of the Company nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
Person acting on behalf of the Company or any Subsidiary of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary of the
Company, joint venture partner or other Person or entity, towards any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.


(ff) Money Laundering Laws. The operations of each of the Company and any
Subsidiary of the Company are and have been conducted at all times in compliance
with the money laundering statutes of applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary of the Company with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.


(gg) Additional PRC Representations and Warranties.


(i) All material consents, approvals, authorizations or licenses requisite under
PRC law for the due and proper establishment and operation of the Company and
its Subsidiaries have been duly obtained from the relevant PRC governmental
authorities and are in full force and effect.


(ii) All filings and registrations with the PRC governmental authorities
required in respect of the Company and its Subsidiaries and their operations,
including, without limitation, the registration with the Ministry of Commerce,
the State Administration of Industry and Commerce, the State Administration for
Foreign Exchange, tax bureau and customs authorities have been duly completed in
accordance with the relevant PRC rules and regulations, except where, the
failure to complete such filings and registrations does not, and would not,
individually or in the aggregate, have a Material Adverse Effect.


(iii) The Company and its Subsidiaries have complied with all relevant PRC laws
and regulations regarding the contribution and payment of its registered share
capital, the payment schedule of which has been approved by the relevant PRC
governmental authorities. Except as disclosed in Section 3.1(g), there are no
outstanding rights of, or commitments made by the Company or any Subsidiary of
the Company to sell any of their respective equity interests.
 
13

--------------------------------------------------------------------------------


 
(iv) Neither the Company nor any Subsidiary of the Company is in receipt of any
letter or notice from any relevant PRC governmental authority notifying it of
the revocation, or otherwise questioning the validity, of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC governmental
authority for non-compliance with the terms thereof or with applicable PRC laws,
or the need for compliance or remedial actions in respect of the activities
carried out by the Company or such Subsidiary, except such revocation as does
not, and would not, individually or in the aggregate, have a Material Adverse
Effect.


(v) The Company and its Subsidiaries have conducted their respective business
activities within their permitted scope of business or have otherwise operated
their respective businesses in compliance with all relevant legal requirements
and with all requisite licenses and approvals granted by competent PRC
governmental authorities other than such non-compliance that do not, and would
not, individually or in the aggregate, have a Material Adverse Effect. As to
licenses, approvals and government grants and concessions requisite or material
for the conduct of any part of the Company or any such Subsidiaries’ business
which is subject to periodic renewal, neither the Company nor such Subsidiary
has any knowledge of any grounds on which such requisite renewals will not be
granted by the relevant PRC governmental authorities.


(vi) With regard to employment and staff or labor, the Company and its
Subsidiaries have complied with all applicable PRC laws and regulations in all
material respects, including without limitation, laws and regulations pertaining
to welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like, other than such non-compliance that do not, and
would not, individually or in the aggregate, have a Material Adverse Effect.


(hh) Accountants. There are no disagreements which are required to be disclosed
in the SEC Reports which have not been disclosed in the SEC Reports between the
independent auditors of the Company and the Company.


(ii) Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information except (i) insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and/or (ii) an Investor
has knowingly accepted such information and consented to such receipt in
writing. The Company understands and confirms that the Investors will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company. All disclosure provided to the Investors regarding
the Company, its business and the transactions contemplated hereby, furnished by
or on behalf of the Company (including the Company’s representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
14

--------------------------------------------------------------------------------


 
3.2. Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:


(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.


(b) Investment Intent. Such Investor is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is acquiring the Shares
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.


(c) Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act.


(d) General Solicitation. Such Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.


(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries of the Company and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
15

--------------------------------------------------------------------------------


 
(f) Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company, TerraNova Capital Partners, Inc. or Roth Capital
Partners, LLC regarding an investment in the Company and (2) the 30th day prior
to the date of this Agreement. Such Investor covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with it will engage
in any transactions in the securities of the Company (including Short Sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed.


(g) Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of Roth Capital
Partners, LLC, TerraNova Capital Partners, Inc. or any of their respective
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such Persons has made any representations or warranties to
such Investor in connection with the transactions contemplated by the
Transaction Documents.


The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.


ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES


4.1. (a) Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.


(b) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 4.1(c):


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
16

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of Selling Stockholders thereunder. Except
as otherwise provided in Section 4.1(c), any Shares subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a).


(c) Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 4.1(b)): (i) following a sale or transfer of such
Shares pursuant to an effective registration statement (including a Registration
Statement), or (ii) following a sale or transfer of such Shares pursuant to Rule
144 (assuming the transferee is not an Affiliate of the Company), or (iii) while
such Shares are eligible for sale without volume limitations pursuant to Rule
144. If an Investor shall make a sale or transfer of Shares either (x) pursuant
to Rule 144 or (y) pursuant to a registration statement and in each case shall
have delivered to the Company or the Company’s transfer agent the certificate
representing Shares containing a restrictive legend which are the subject of
such sale or transfer and a representation letter in customary form (the date of
such sale or transfer and Share delivery being the “Share Delivery Date”) and
(1) the Company shall fail to deliver or cause to be delivered to such Investor
a certificate representing such Shares that is free from all restrictive or
other legends by the third Trading Day following the Share Delivery Date and (2)
following such third Trading Day after the Share Delivery Date and prior to the
time such Shares are received free from restrictive legends, the Investor, or
any third party on behalf of such Investor, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Shares (a "Buy-In"), then the Company shall pay in
cash to the Investor (for costs incurred either directly by such Investor or on
behalf of a third party) the amount by which the total purchase price paid for
Common Stock as a result of the Buy-In (including brokerage commissions, if any)
exceed the proceeds received by such Investor as a result of the sale to which
such Buy-In relates. The Investor shall provide the Company written notice
indicating the amounts payable to the Investor in respect of the Buy-In.
 
17

--------------------------------------------------------------------------------


 
(d) Notwithstanding the foregoing, while a registration statement (including a
Registration Statement) covering such Shares is then effective, an Investor who
holds any such Shares may request the removal of the legend set forth in Section
4.1(b) from the stock certificate representing such Shares by delivering to the
Company a written request for the removal of such legend, together with (i) a
certification to the Company that such Investor will only sell or otherwise
dispose of such Shares pursuant to a Registration Statement or Rule 144 in
accordance with applicable law and (ii) an agreement of such Investor, in a form
reasonably satisfactory to the Company, to indemnify the Company for any losses
or expenses the Company may reasonably incur as a result of any breach by such
Investor of the certification referred to in this Section 4.1(d)(i). Upon
receipt of any such written request from an Investor, the Company shall promptly
authorize and direct the transfer agent of the Company to promptly reissue to
such Investor upon receipt from such Investor of a certificate or certificates
representing such Shares containing a restrictive legend which are the subject
of such written request, a new stock certificate for the same number of such
Shares which does not contain any restrictive legend.


4.2. Furnishing of Information. As long as any Investor owns the Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investors and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investors to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.


4.3. Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors, or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to the Investors.


4.4. Subsequent Registrations. Other than pursuant to the Registration Rights
Agreement, prior to the first to occur of (a) the Effective Date of a
Registration Statement resulting in all Registrable Securities (as defined in
the Registration Rights Agreement) being registered for resale pursuant to one
or more effective Registration Statements or (b) such time as all Registrable
Securities may be sold by the Investors without volume restrictions pursuant to
Rule 144, the Company may not file any registration statement (other than on
Form S-8) with the Commission with respect to any securities of the Company.
 
18

--------------------------------------------------------------------------------


 
4.5. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time) on the
Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing. On the Trading Day following the execution of this Agreement the
Company will file a Current Report on Form 8-K disclosing the material terms of
the Transaction Documents (and attach as exhibits thereto the Transaction
Documents), and on the Trading Day following the Closing Date the Company will
file an additional Current Report on Form 8-K to disclose the Closing. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission (other than a Registration Statement and any exhibits
to filings made in respect of this transaction in accordance with periodic
filing requirements under the Exchange Act) or any regulatory agency or Trading
Market (other than in the Company’s existing listing application to the NASDAQ
Inc.), without the prior written consent of such Investor, except to the extent
such disclosure is required by law or Trading Market regulations.


4.6. Limitation on Issuance of Future Priced Securities. During the six months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.


4.7. Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investors
and their directors, officers, shareholders, partners, employees and agents
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by the Company in any Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred. Except as otherwise set forth herein,
the mechanics and procedures with respect to the rights and obligations under
this Section 4.7 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.


4.8. Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
19

--------------------------------------------------------------------------------


 
4.9. Listing of Shares. The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other Trading Market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.


4.10. Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.


ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING


5.1. Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:


(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;


(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;


(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;


(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of the officers, directors or affiliates of the Company
seeking to prevent the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions;


(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;
 
20

--------------------------------------------------------------------------------


 
(f) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market;


(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and


(h) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.


5.2. Conditions Precedent to the Obligations of the Company to sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:


(a) Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;


(b) Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;


(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;


(d) Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and


(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.


ARTICLE 6.
MISCELLANEOUS


6.1. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents, provided that the Company
shall pay all actual, reasonable attorneys' fees and expenses (including
disbursements and out-of-pocket expenses) for one counsel to the Investors
incurred by the Investors in connection with any amendments, modifications or
waivers of this Agreement or any of the other Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
issuance of the Shares.
 
21

--------------------------------------------------------------------------------


 
6.2. Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.


6.3. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:


If to the Company:
Zhongpin Inc.
 
21 Changshe Road
 
Changge City, Henan Province
 
People’s Republic of China 461500
 
Attn: Chief Executive Officer
 
Facsimile:
   
With a copy to:
Pryor Cashman LLP
 
410 Park Avenue
 
New York, New York 10022
 
Attn: Eric Hellige, Esq
 
Facsimile: (212) 798-6380
   
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


6.4. Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Shares. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares.
Without the written consent or the affirmative vote of each Investor affected
thereby, an amendment or waiver under this Section 6.4 may not waive or amend
any Transaction Document the effect of which would be to permit the Company to
(1) name any Investor as an underwriter in a Registration Statement without such
Investor’s specific written consent thereto, or (2) not include any Registrable
Securities (as defined in the Registration Rights Agreement) of an Investor in a
Registration Statement due to their refusal to be named as an underwriter
therein; provided that this Section 6.4 shall not prohibit the Company from
excluding any Registrable Securities of an Investor in a Registration Statement
in accordance with the terms of the Registration Rights Agreement.
 
22

--------------------------------------------------------------------------------


 
6.5. Termination. This Agreement may be terminated prior to Closing:


(a) by written agreement of the Investors and the Company; and


(b) by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other, if the Closing shall not have taken place by 6:30
p.m. Eastern time on the Outside Date; provided, that the right to terminate
this Agreement under this Section 6.5(b) shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
time.


In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.


6.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.


6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing
(with a copy to the Company) to be bound, with respect to the transferred
Shares, by the provisions hereof that apply to the “Investors.”


6.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor
Party).
 
23

--------------------------------------------------------------------------------


 
6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.


6.10. Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.


6.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that no two or more parties
need sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


6.12. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


6.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
24

--------------------------------------------------------------------------------


 
6.14. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares. If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.


6.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


6.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


6.17. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.
 
25

--------------------------------------------------------------------------------


 
6.18. Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

        ZHONGPIN INC.  
   
   
 
/s/ Xianfu Zhu
  Name:    Xianfu Zhu   Title:  Chief Executive Officer

 
ACKNOWLEDGED AND AGREED SOLELY AS TO SECTION 2.2(c):




PRYOR CASHMAN LLP, AS ESCROW AGENT






By:  
/s/ Eric M. Hellige
 

Name: Eric M. Hellige 
Title: Partner 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


NAME OF INVESTING ENTITY
 

 
Pinnacle China Fund, L.P.
       
By:
/s/ Barry M. Kitt
   
Name: Barry M. Kitt
 
Title:
Sole Member, Pinnacle Fund Management, L.L.C., The General Partner of Pinnacle
Advisers, L.P., The General Partner of The Pinnacle Fund, L.P.
       
Investment Amount: $10,000,000.00
 
Tax ID No.: 75-25212784
       
ADDRESS FOR NOTICE
 
     
c/o The Pinnacle China Fund, L.P.
 
4965 Preston Park Blvd., Suite 240
 
Plano, TX 75093
 
Attn: Barry M. Kitt
 
Tel:   972-985-2121
 
Fax:   972-985-2122
 
bk@pinnaclechinafund.com
       
DELIVERY INSTRUCTIONS
 
(if different from above)
 
c/o: Bank of America Securities, Inc.
 
901 Main Street, Suite 6616
 
Dallas, TX 75202
 
Attn: Brett Speer
 
Tel:   214-209-9973
       
NAME OF INVESTING ENTITY
       
JLF Offshore Fund, Ltd.
       
By:
/s/ Hien Tran
 
Name: Hien Tran
 
Title: CEO
       
Investment Amount: $3,448,048.00
 
Tax ID No.: N/A
       
ADDRESS FOR NOTICE
 
     
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com

 
28

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
JLF Partners,I, LP
       
By:
/s/ Hien Tran
 
 
Name: Hien Tran
 
 
Title: CEO
       
Investment Amount: $2,991,832.00
 
Tax ID No.: 13-4043496
       
ADDRESS FOR NOTICE
 
     
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com
       
NAME OF INVESTING ENTITY
       
JLF Concentrated Partners, LP
       
By:
/s/ Hien Tran
 
 
Name: Hien Tran
 
 
Title: CEO
       
Investment Amount: $350,000.00
 
Tax ID No.: 38-3760548
       
ADDRESS FOR NOTICE
 
     
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com

 
29

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
JLF Partners II, LP
       
By:
/s/ Hien Tran
 
 
Name: Hien Tran
 
 
Title: CEO
       
Investment Amount: $210,120.00
 
Tax ID No.: 13-4043497
     
ADDRESS FOR NOTICE
 
     
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com
       
NAME OF INVESTING ENTITY
       
Black River Commodity Select Fund Ltd.
       
By:
/s/ Guilherne Schmidt
 
 
Name: Guilherne Schmidt
 
 
Title: Director
       
Investment Amount: $3,000,000.00
 
Tax ID No.: 33-1136854
       
ADDRESS FOR NOTICE
 
     
Black River Asset Management LLC
 
12700 Whitewater Drive
 
Minnetonka, MN 55343-9438
 
Attn: Richard Gammill
 
T:   952-984-3173
 
F:   952-249-4038
 
Richard.Gammill@black-river.com

 
30

--------------------------------------------------------------------------------


 

 
DELIVERY INSTRUCTIONS
 
(if different from above)
 
Black River Asset Management LLC
 
12700 Whitewater Drive
 
Minnetonka, MN 55343-9438
 
Attn: Sarah Kolar
 
T: 952-984-3249
             
NAME OF INVESTING ENTITY
       
Bear Stearns Security Corp FBO J Steven Emerson Roth IRA
       
By:
/s/ J. Steve Emerson
 
 
Name: J. Steve Emerson
 
 
Title: Sole Beneficiary
       
Investment Amount: $960,000.00
 
Tax ID No.: ###-##-####
       
ADDRESS FOR NOTICE
 
   
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel:   310-553-4151
 
Fax:   310-553-4187
 
semerson@emersonig.com
     
DELIVERY INSTRUCTIONS
 
(if different from above)
 
c/o Friedman Billings Ramsey
 
1001 19th Street
 
Arlington, VA 22209
 
Attn: Lauren Shuck
 
Tel: 703-312-9664

 
31

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Bear Stearns Security Corp FBO J Steven Emerson IRA R/O II
             
By:
/s/ J. Steve Emerson
 
Name: J. Steve Emerson
 
 
Title: Sole Beneficiary
       
Investment Amount: $1,240,000.00
 
Tax ID No.: ###-##-####
       
ADDRESS FOR NOTICE
 
     
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel:   310-553-4151
 
Fax:   310-553-4187
 
semerson@emersonig.com
       
DELIVERY INSTRUCTIONS
 
(if different from above)
 
c/o Friedman Billings Ramsey
 
1001 19th Street
 
Arlington, VA 22209
 
Attn: Lauren Shuck
 
Tel: 703-312-9664
       
NAME OF INVESTING ENTITY
       
J Steven Emerson
       
By:
/s/ J. Steve Emerson
 
Name: Steve Emerson
 
Title: Sole Beneficiary
       
Investment Amount: $280,000.00
 
Tax ID No.: ###-##-####
       
ADDRESS FOR NOTICE
 
   
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel:   310-553-4151
 
Fax:   310-553-4187
 
semerson@emersonig.com

 
32

--------------------------------------------------------------------------------


 

 
DELIVERY INSTRUCTIONS
 
(if different from above)
 
c/o Friedman Billings Ramsey
 
1001 19th Street
 
Arlington, VA 22209
 
Attn: Lauren Shuck
 
Tel:   703-312-9664
       
NAME OF INVESTING ENTITY
       
Emerson Partners
       
By:
/s/ Steve Emerson
 
Name: Steve Emerson
 
Title: Chief Information Officer
       
Investment Amount: $360,000.00
 
Tax ID No.: 95-4667857
     
ADDRESS FOR NOTICE
 
     
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel:   310-553-4151
 
Fax:   310-553-4187
 
semerson@emersonig.com
     
DELIVERY INSTRUCTIONS
 
(if different from above)
 
c/o Friedman Billings Ramsey
 
1001 19th Street
 
Arlington, VA 22209
 
Attn: Lauren Shuck
 
Tel:   703-312-9664

 
33

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Jayhawk Private Equity Fund, L.P.
       
By:
/s/ Michael D. Schmitz
 
Name: Michael D.Schmitz
 
Title: CFO of GP of GP
       
Investment Amount: $2,634,148.54
 
Tax ID No.: 20-5004931
     
ADDRESS FOR NOTICE
 
   
c/o Jayhawk Private Equity GP. L.P.
 
5410 West 61st Place, Suite 100
 
Mission, KS 66205
 
Attn: Michael D. Schmitz
 
T:   913-642-2611
 
F:   913-642-8661
 
mike.schmitz@jayhawkcapital.com
     
NAME OF INVESTING ENTITY
       
Jayhawk Private Equity Co-Invest Fund, L.P.
       
By:
/s/ Michael D. Schmitz
 
Name: Michael D.Schmitz
 
Title: CFO of GP of GP
       
Investment Amount: $165,851.46
 
Tax ID No.: 20-5249125
     
ADDRESS FOR NOTICE
 
   
c/o Jayhawk Private Equity GP. L.P.
 
5410 West 61st Place, Suite 100
 
Mission, KS 66205
 
Attn: Michael D. Schmitz
 
T:   913-642-2611
 
F:   913-642-8661
 
mike.schmitz@jayhawkcapital.com

 
34

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
CAMOFI Master LDC
       
By:
/s/ Jeffrey M. Haas
 
Name: Jeffrey M. Haas
 
Title: Authorized Signatory
       
Investment Amount: $1,750,000.00
 
Tax ID No.: 98-0432791
       
ADDRESS FOR NOTICE
 
   
CAMOFI Master LDC
 
c/o Centrecourt Asset Management, LLC
 
350 Madison Avenue, 8th Floor
 
New York, NY 10017
 
Attn: Jeffrey M. Haas
 
T:   646-758-6750
 
F:   646-758-6751
 
Jhaas@centrecourtam.com
     
NAME OF INVESTING ENTITY
     
CAMHZN Master LDC
       
By:
/s/ Jeffrey M. Haas
 
Name: Jeffrey M. Haas
 
 
Title: Authorized Signatory
       
Investment Amount: $450,000.00
 
Tax ID No.: 20-5404692
       
ADDRESS FOR NOTICE
 
     
CAMOFI Master LDC
 
c/o Centrecourt Asset Management, LLC
 
350 Madison Avenue, 8th Floor
 
New York, NY 10017
 
Attn: Jeffrey M. Haas
 
T:   646-758-6750
 
F:   646-758-6751
 
Jhaas@centrecourtam.com
     
NAME OF INVESTING ENTITY
     
QVT Fund LP
       
By:
/s/ Yi Cen
 
Name: Yi Cen
 
Title: Authorized Signatory
       
Investment Amount: $2,000,000.00
 
Tax ID No.: 98-0415217

 
35

--------------------------------------------------------------------------------


 

 
ADDRESS FOR NOTICE
 
   
QVT Financial
 
1177 6th Avenue, 9th Floor
 
New York, NY 10036
 
Attn: Yi Cen / Michael Rosenthal
 
T:   212-705-8800
 
F:   212-705-8801
 
michael.rosenthal@qvt.com LP
     
NAME OF INVESTING ENTITY
     
Qwuintessence Fund LP
       
By:
/s/ Yi Cen
 
Name: Yi Cen
 
Title: Authorized Signatory
       
Investment Amount: $200,000.00
 
Tax ID No.: 98-0538337
     
ADDRESS FOR NOTICE
 
   
QVT Financial
 
1177 6th Avenue, 9th Floor
 
New York, NY 10036
 
Attn: Yi Cen / Michael Rosenthal
 
T: 212-705-8800
 
F: 212-705-8801
 
michael.rosenthal@qvt.com LP
     
NAME OF INVESTING ENTITY
     
Atlas Allocatin Fund L.P.
       
By:
/s/ Robert Alpert
 
Name: Robert Alpert
 
Title: President
       
Investment Amount: $2,000,000.00
 
Tax ID No.: 20-4276550
     
ADDRESS FOR NOTICE
 
   
Atlas Capital Management
 
100 Crescent Court, Suite 880
 
Dallas, TX 75201
 
Attn: Caryn Peeples
 
T:   214-999-6082
 
F:   214-999-6095
 
Caryn@atlascap.net

 
36

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Southwell Partners, L.P..
       
By:
/s/ Wilson Jaeggli
 
Name: Wilson Jaeggli
 
Title: Managing Director
             
Investment Amount: $2,000,000.00
 
Tax ID No.: 75-2345339
       
ADDRESS FOR NOTICE
 
   
Southwell Partners
 
1901 North Akard Street
 
Dallas, TX 75201
 
Attn: Wilson Jaeggli
 
T:   214-922-9696
 
F:   214-922-9699
 
wilson@southwellpartners.com
           
DELIVERY INSTRUCTIONS
 
(if different from above)
 
c/o Banc of America Securities
 
901 Main Street
 
Dallas, TX 75202
 
Attn: Brett Speer
 
Tel:   214-209-9973
     
NAME OF INVESTING ENTITY
       
Regent Street Fund I LLC
       
By:
/s/ Kent Y. Whitaker
 
Name: Kent Y. Whitaker
 
Title: Managing Member of Managing Member
       
Investment Amount: $1,720,000.00
 
Tax ID No.: 20-4311281

 
37

--------------------------------------------------------------------------------


 

 
ADDRESS FOR NOTICE
 
   
Regent Street Fund I LLC
 
140 East 45th Street, 18th Floor
 
New York, NY 10017
 
Attn: Kent Whitaker
 
T:   212-763-3733
 
F:
 
Email: kwhitaker@regentstreetcap.com
     
NAME OF INVESTING ENTITY
     
Heller Capital Investments, LLC
       
By:
/s/ Ronald I. Heller
 
Name: Ronald I. Heller
 
 
Title: CIO
       
Investment Amount: $1,480,000.00
 
Tax ID No.: 20-2301089
       
ADDRESS FOR NOTICE
 
c/o: Heller Capital Investments, LLC
 
700 East Palisade Avenue, 1st Floor
 
Englewood Cliffs, NJ 07632
 
Attn: Steven Hart
 
T:   201-816-4235
 
F:   201-569-5014
 
Shart@hellercapitalpartners.com
     
NAME OF INVESTING ENTITY
     
Westpark Capital, L.P.
       
By:
/s/ Patrick J. Brosnahan
 
Name: Patrick J. Brosnahan
 
Title: General Partner
       
Investment Amount: $1,480,000.00
 
Tax ID No.: 75-2945750

 
38

--------------------------------------------------------------------------------


 

 
ADDRESS FOR NOTICE
 
Westpark Capital, L.P.
 
4965 Preston Park Blvd, Suite 220
 
Plano, TX 75093
 
Attn: Patrick J. Brosnahan
 
T:   972-985-2127
 
F:   972-985-2161
 
pat@westparkfund.com
     
NAME OF INVESTING ENTITY
     
Whitebox Intermarket Partners, LP
       
By:
/s/ Jonathan Wood
 
Name: Jonathan Wood
 
Title: Director - COO
       
Investment Amount: $1,480,000.00
 
Tax ID No.: n/a
     
ADDRESS FOR NOTICE
 
   
c/o: Whitebox Advisors, LLC
 
3033 Excelsior Blvd., Suite 300
 
Minneapolis, MN 55416
 
Attn: Barb Reller
 
T:   612-253-6014
 
F:   612-253-6114
 
breller@whiteboxadvisors.com
     
NAME OF INVESTING ENTITY
     
Straus Partners, LP
       
By:
/s/ Craig Connors
 
Name: Craig Connors
 
Title: CFO
       
Investment Amount: $792,000.00
 
Tax ID No.: 13-3976076
     
ADDRESS FOR NOTICE
 
Straus Asset Management
 
320 Park Avenue, 10th Floor
 
New York, NY 10022
 
Attn: Craig Connors
 
T:   212-415-7274
 
F:   212-415-7256
 
cconnors@strauspartners.com

 
39

--------------------------------------------------------------------------------


 

     
NAME OF INVESTING ENTITY
     
Straus-GEPT Partners, LP
       
By:
/s/ Craig Connors
 
Name: Craig Connors
 
Title: CFO
       
Investment Amount: $408,000.00
 
Tax ID No.: 13-4054804
     
ADDRESS FOR NOTICE
 
Straus Asset Management
 
320 Park Avenue, 10th Floor
 
New York, NY 10022
 
Attn: Craig Connors
 
T:   212-415-7274
 
F:   212-415-7256
 
cconnors@strauspartners.com
     
NAME OF INVESTING ENTITY
     
Alder Capital Partners I, L.P.
       
By:
/s/ Michael Licosati
 
Name: Michael Licosati
 
 
Title: Managing Partner, Alder Capital LLC
       
Investment Amount: $860,000.00
 
Tax ID No.: 22-3848864
     
ADDRESS FOR NOTICE
     
c/o Alder Capital
 
12750 High Bluff Drive, Suite 120
 
San Diego, CA 92130
 
Attn: Mchael Licosati
 
T:   858-259-3900, Ext 101
 
F:   858-259-3272
 
mlicosati@aldercap.com

 
40

--------------------------------------------------------------------------------


 

 
DELIVERY INSTRUCTIONS
 
(if different from above)
 
UBS
 
555 California Street, Suite 4650
 
San Francisco, CA 94104
 
Attn: Marcus Javier
 
Tel: 415-352-5643
     
NAME OF INVESTING ENTITY
       
Alder Offshore Partners, Ltd.
       
By:
/s/ Michael Licosati
 
Name: Michael Licosati
 
Title: Managing Partner, Alder Capital LLC
       
Investment Amount: $340,000.00
 
Tax ID No.: 98-0454468
       
ADDRESS FOR NOTICE
 
   
c/o Alder Capital
 
12750 High Bluff Drive, Suite 120
 
San Diego, CA 92130
 
Attn: Mchael Licosati
 
T:   858-259-3900, Ext 101
 
F:   858-259-3272
 
mlicosati@aldercap.com
       
DELIVERY INSTRUCTIONS
 
(if different from above)
 
UBS
 
555 California Street, Suite 4650
 
San Francisco, CA 94104
 
Attn: Marcus Javier
 
Tel:   415-352-5643
     
NAME OF INVESTING ENTITY
     
Lake Street Fund, L.P.
     
By:
/s/ Scott W. Hood
 
 
Name: Scott W. Hood
 
Title: Managing Director
       
Investment Amount: $1,000,000.00
 
Tax ID No.: 02-0638508
     
ADDRESS FOR NOTICE
 
First Wilshire Securities Management, Inc.
 
1224 East Green Street, Suite 200
 
Pasadena, CA 91106
 
Attn: Scott Hood
 
T:   626-796-6622
 
F:   626-796-8990
 
scott@firstwilshire.com

 
41

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Gregory Cook Wedbush Morgan Sec Inc. CTDN
 
IRA Contributory 1/16/02
       
By:
/s/ Gregory Cook
 
 
Name: Gregory Cook
 
 
Title: Acct owner
       
Investment Amount: $25,000.00
 
Tax ID No.: ###-##-####
         
ADDRESS FOR NOTICE
 
   
Gregory Cook
 
5132 Jessen Drive
 
La Canada Flintridge, CA 91011
 
Attn: Gregory Cook
 
T:   818-644-0485
 
F:   866-882-8797
 
gregoryacook@yahoo.com
         
DELIVERY INSTRUCTIONS
 
(if different from above)
 
First Wilshire Securities Management, Inc.
 
1224 East Green Street, Suite 200
 
Pasadena, CA 91106
 
Attn: Mitch Howard
 
T: 626-796-6622
 
F: 626-796-8990
 
mitch@firstwilshire.com

 
42

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Fred L. Astman Wedbush Morgan Securities Inc. CTDN
 
IRA R/O Holding 10/13/92
     
Investment Amount: $125,000.00
 
Tax ID No.: ###-##-####
       
By:
/s/ Fred L. Astman
 
Name: Fred L. Astman
 
Title: Acct owner
       
ADDRESS FOR NOTICE
 
   
Fred L. Astman
 
1224 East Green Street, Suite 200
 
Pasadena, CA 91106
 
Attn: Fred L. Astman
 
T:   626-796-6622
 
F:   626-796-8990
       
DELIVERY INSTRUCTIONS
 
(if different from above)
 
First Wilshire Securities Management, Inc.
 
1224 East Green Street, Suite 200
 
Pasadena, CA 91106
 
Attn: Mitch Howard
 
T: 626-796-6622
 
F: 626-796-8990
 
mitch@firstwilshire.com
     
NAME OF INVESTING ENTITY
     
John Peter Selda Wedbush Morgan Securities Inc. CTDN
 
IRA Contributory 08/27/96
       
By:
/s/ John Peter Selda
 
Name: John Peter Selda
 
Title: Acct Owner
       
Investment Amount: $50,000.00
 
Tax ID No.: ###-##-####
     
ADDRESS FOR NOTICE
     
John Peter Selda
 
350 Sharon Park Drive #S-1
 
Menlo Park, CA 94025
 
Attn: John Peter Selda
 
T:   805-443-4345

 
43

--------------------------------------------------------------------------------


 

 
DELIVERY INSTRUCTIONS
 
(if different from above)
 
First Wilshire Securities Management, Inc.
 
1224 East Green Street, Suite 200
 
Pasadena, CA 91106
 
Attn: Mitch Howard
 
T:   626-796-6622
 
F:   626-796-8990
 
mitch@firstwilshire.com
       
NAME OF INVESTING ENTITY
       
Kensington Partners LP
       
By:
/s/ Richard J. Keim
 
Name: Richard J. Keim
 
 
Title: Managing Partner
       
Investment Amount: $678,976.00
 
Tax ID No.: 13-3368535
       
ADDRESS FOR NOTICE
 
   
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net
     
NAME OF INVESTING ENTITY
     
Bald Eagle Fund Ltd.
       
By:
/s/ Richard J. Keim
 
 
Name: Richard J. Keim
 
Title: Managing Partner
       
Investment Amount: $31,024.00
 
Tax ID No.: n/a
     
ADDRESS FOR NOTICE
 
   
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net

 
44

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Charles Nirenberg
       
By:
/s/ Richard J. Keim
 
 
Name: Richard J. Keim
 
Title: Managing Partner, Kensington Management Group, LLC
       
Investment Amount: $70,000.00
 
Tax ID No.: ###-##-####
     
ADDRESS FOR NOTICE
 
   
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net
       
NAME OF INVESTING ENTITY
     
Peter B. Orthwien Family Trust
     
By:
/s/ Richard J. Keim
 
Name: Richard J. Keim
 
 
Title: Managing Partner, Kensington Management Group, LLC
       
Investment Amount:  $100,000.00
 
Tax ID No.: 13-6828580
       
ADDRESS FOR NOTICE
 
   
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net

 
45

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Guerrilla Partners LP
       
By:
/s/ Peter Siris
 
Name: Peter Siris
 
Title: Managing Director
       
Investment Amount: $400,000.00
 
Tax ID No.: 52-2141646
       
ADDRESS FOR NOTICE
 
     
c/o Guerrilla Capital
 
237 Park Ave 9th Fl
 
New York, NY 10017
 
Attn: Peter Siris
 
Tel:   212-692-7692
 
Fax:   212-692-7624
 
Email: psiris@ix.netcom.com
       
NAME OF INVESTING ENTITY
       
Hua - Mei Century Partners, LP
       
By:
/s/ Peter Siris
 
Name: Peter Siris
 
Title: Managing Director
       
Investment Amount: $400,000.00
 
Tax ID No.: 20-8026466
       
ADDRESS FOR NOTICE
 
     
c/o Guerrilla Capital
 
237 Park Ave 9th Fl
 
New York, NY 10017
 
Attn: Peter Siris
 
Tel:   212-692-7692
 
Fax:   212-692-7624
 
Email: psiris@ix.netcom.com

 
46

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Clarus Capital LLC
       
By:
/s/ Ephraim Fields
 
Name: Ephraim Fields
 
Title: Managing Member
       
Investment Amount: $640,000.00
 
Tax ID No.: 20-2351255
     
ADDRESS FOR NOTICE
     
Clarus Capital
 
237 Park Avenue, 9th Floor
 
New York, NY 10017
 
Attn: Ephraim Fields
 
T:   212-808-7330
 
F:   212-208-7335
 
ephraim@claruscapitallp.com
     
NAME OF INVESTING ENTITY
     
Clarus Capital Offshore Ltd.
       
By:
/s/ Ephraim Fields
 
Name: Ephraim Fields
 
Title: Managing Member
       
Investment Amount: $160,000.00
 
Tax ID No.: n/a
       
ADDRESS FOR NOTICE
 
     
Clarus Capital
 
237 Park Avenue, 9th Floor
 
New York, NY 10017
 
Attn: Ephraim Fields
 
T:   212-808-7330
 
F:   212-208-7335
 
ephraim@claruscapitallp.com

 
47

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Fort Mason Master, LP
       
By:
/s/ Dan German
 
Name: Dan German
 
Title: Managing Member
       
Investment Amount: $751,280.00
 
Tax ID No.: 98-0442713
       
ADDRESS FOR NOTICE
       
Fort Mason Capital, LLC
 
580 California Street, Suite 1925
 
San Francisco, CA 94104
 
Attn: Marshall Jensen / David Smolen
 
T:   415-288-8100
 
F:   415-288-8113
 
mjensen@fortmasoncapital.com /
 
Dsmolen@fortmasoncapital.com
       
NAME OF INVESTING ENTITY
       
Fort Mason Partners, LP
       
By:
/s/ Dan German
 
Name: Dan German
 
Title: Managing Member
       
Investment Amount: $48,720.00
 
Tax ID No.: 20-2009438
       
ADDRESS FOR NOTICE
       
Fort Mason Capital, LLC
 
580 California Street, Suite 1925
 
San Francisco, CA 94104
 
Attn: Marshall Jensen / David Smolen
 
T:   415-288-8100
 
F:   415-288-8113
 
mjensen@fortmasoncapital.com /
 
Dsmolen@fortmasoncapital.com

 
48

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Third Coast Capital, QP, L.P.
       
By:
/s/ David May
 
Name: David May
 
Title:   Managing Member, Third Coast Capital GP, LLC (the general partner of
Third Coast Capital Management, L.P.)
       
Investment Amount: $495,128.00
 
Tax ID No.: 74-3131650
       
ADDRESS FOR NOTICE
 
     
Third Coast Capital
 
5914 W. Courtyard Dr., Suite 190
 
Austin, TX 78730
 
Attn: Stephanie Harper
 
T:   512-306-7277
 
F:   512-306-0267
 
stephanie@thirdcoastcap.com
       
NAME OF INVESTING ENTITY
       
Third Coast Capital, L.P.
       
By:
/s/ David May
 
Name: David May
 
Title:   Managing Member, Third Coast Capital GP, LLC (the general partner of
Third Coast Capital Management, L.P.)
       
Investment Amount: $63,944.00
 
Tax ID No.: 56-2483723
       
ADDRESS FOR NOTICE
 
     
Third Coast Capital
 
5914 W. Courtyard Dr., Suite 190
 
Austin, TX 78730
 
Attn: Stephanie Harper
 
T:   512-306-7277
 
F:   512-306-0267
 
stephanie@thirdcoastcap.com

 
49

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Third Coast Capital Offshore, Ltd.
       
By:
/s/ David May
 
Name: David May
 
Title: Director
       
Investment Amount: $120,928.00
 
Tax ID No.: 98-0544900
             
ADDRESS FOR NOTICE
 
   
Third Coast Capital
 
5914 W. Courtyard Dr., Suite 190
 
Austin, TX 78730
 
Attn: Stephanie Harper
 
T:   512-306-7277
 
F:   512-306-0267
 
stephanie@thirdcoastcap.com
     
NAME OF INVESTING ENTITY
       
Centaur Value Fund, L.P.
       
By:
/s/ Zeke Ashton
 
Name: Zeke Ashton
 
Title: Managing Partner, Centaur Capital
       
Investment Amount: $328,000.00
 
Tax ID No.:74-3045248
       
ADDRESS FOR NOTICE
       
Centaur Capital Partners
 
1460 Main Street, Suite 234
 
Southlake, TX 76092
 
Attn: Zeke Ashton
 
T:   817-488-9632, ext 101
 
F:   817-488-9648
 
zashton@centaurcapital.com

 
50

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
United Centaur Master Fund
       
By:
/s/ Zeke Ashton
 
Name: Zeke Ashton
 
Title: Managing Partner
       
Investment Amount: $232,000.00
 
Tax ID No.: 98-0491400
           
ADDRESS FOR NOTICE
 
   
Centaur Capital Partners
 
1460 Main Street, Suite 234
 
Southlake, TX 76092
 
Attn: Zeke Ashton
 
T:   817-488-9632, ext 101
 
F:   817-488-9648
 
zashton@centaurcapital.com
     
NAME OF INVESTING ENTITY
     
Ancora Greater China Fund, LP
       
By:
/s/ John P. Micklitsch
 
Name: John P. Micklitsch
 
Title: VP
       
Investment Amount: $320,000.00
 
Tax ID No.: 06-1819912
       
ADDRESS FOR NOTICE
 
   
Ancora Advisors, LLC
 
One Chagrin Highlands
 
2000 Auburn Drive, #300
 
Cleveland, OH 44122
 
Attn: John P. Micklitsch
 
T:   216-593-5074
 
F:   216-825-4001
 
johnmick@ancora.ws
       
NAME OF INVESTING ENTITY
       
MidSouth Investor Fund LP
       
By:
/s/ Lyman O. Heidtke
 
Name: Lyman O. Heidtke
 
Title: General Partner
       
Investment Amount: $320,000.00
 
Tax ID No.: 58-2566576

 
51

--------------------------------------------------------------------------------


 

 
ADDRESS FOR NOTICE
 
   
c/o Heidtke & Company, Inc.
 
201 4th Ave. North, Suite 1950
 
Nashville, TN 37219
 
Attn: L.O. Heidtke
 
T:   615-254-0992
 
F:   615-254-1603
 
buzz@msifund.com
       
NAME OF INVESTING ENTITY
     
Diamond Opportunity Fund, LLC
       
By:
/s/ Richard Marks
 
Name: Richard Marks
 
Title: Managing Director
       
Investment Amount: $320,000.00
 
Tax ID No.: 20-3064823
     
ADDRESS FOR NOTICE
 
   
c/o Diamond Opportunity
 
500 Skokie Blvd., Suite 300
 
Northbrook, IL 60062
 
Attn: Richard Marks
 
T:   847-559-1002
 
F:   847-919-4410
 
rmarks@diagrp.com
     
NAME OF INVESTING ENTITY
       
Glacier Partners
       
By:
/s/ Peter Castellanos
 
Name: Peter Castellanos
 
Title: Partner
       
Investment Amount: $280,000.00
 
Tax ID No.: 90-0033612

 
52

--------------------------------------------------------------------------------


 

 
ADDRESS FOR NOTICE
 
     
Glacier Partners
 
812 Anacapa Street, Suite B
 
Santa Barbara, CA 93101
 
T:   805-564-6769
 
F:   805-564-6776
 
Attn: Peter Castellanos
 
peter@glacierasset.com
       
NAME OF INVESTING ENTITY
       
The USX China Fund
       
By:
/s/ Stephen L. Pair
 
Name: Stephen L. Pair
 
 
Title: Portfolio Manager
       
Investment Amount: $240,000.00
 
Tax ID No.: 20-2743092
     
ADDRESS FOR NOTICE
 
   
Parr Financial Group, LLC
 
5700 Poplar Avenue, Suite 3117
 
Memphis, TN 38137
 
Attn: Kim
 
T:   901-680-5266
 
F:   901-680-5587
       
NAME OF INVESTING ENTITY
       
Berlin Capital Growth, L.P.
       
By:
/s/ Thomas G. Berlin
 
Name: Thomas G. Berlin
 
Title: Managing Member
       
Investment Amount: $200,000.00
 
Tax ID No.: 34-1872691
     
ADDRESS FOR NOTICE
     
Berlin Financial Ltd
 
1325 Carnegie Avenue
 
Cleveland, OH 44115
 
Attn: Thomas G. Berlin
 
T:   216-479-0400
 
F:   216-623-1787
 
schapman@berlinfinancialltd.com

 
53

--------------------------------------------------------------------------------



Annex A


SCHEDULE OF BUYERS




(1)
(2)
Buyer
 
 
Address and
Facsimile Number
   
Pinnacle China Fund, L.P.
c/o The Pinnacle China Fund, L.P.
4965 Preston Park Blvd.
Plano, TX 75093
Attn: Barry M. Kitt
Fax: 972-985-2122
   
JLF Offshore Fund, Ltd
c/o JLF Asset Management, LLC
2775 Via de la Valle, Suite 204
Del Mar, CA 92014
Attn: Hien Tran
Tel: 858-259-3440
Fax: 858-259-3449
htran@jlfllc.com
   
JLF Partners I,LP
c/o JLF Asset Management, LLC
2775 Via de la Valle, Suite 204
Del Mar, CA 92014
Attn: Hien Tran
Tel: 858-259-3440
Fax: 858-259-3449
htran@jlfllc.com
   
JFL Concentrated Partners, LP
/o JLF Asset Management, LLC
2775 Via de la Valle, Suite 204
Del Mar, CA 92014
Attn: Hien Tran
Tel: 858-259-3440
Fax: 858-259-3449
htran@jlfllc.com
   
JFL Partners II, LP
/o JLF Asset Management, LLC
2775 Via de la Valle, Suite 204
Del Mar, CA 92014
Attn: Hien Tran
Tel: 858-259-3440
Fax: 858-259-3449
htran@jlfllc.com

 
54

--------------------------------------------------------------------------------


 
BLACK RIVER COMMODITY SELECT FUND LTD.
Black River Asset Management LLC
12700 Whitewater Drive
Minnetonka, MN 55343-9438
Attn: Richard Gammill
T: 952-984-3173
F: 952-249-4038
Richard.Gammill@black-river.com
   
BEAR STEARNS SECURITY CORP. FBO J. STEVEN EMERSON IRA R/O II
c/o Steve Emerson
1522 Ensley Ave
Los Angeles, CA 90024
Attn: Steve Emerson
Tel: 310-553-4151
Fax: 310-553-4187
semerson@emersonig.com
   
BEAR STEARNS SECURITY CORP. FBO J STEVEN EMERSON ROTH IRA
c/o Steve Emerson
1522 Ensley Ave
Los Angeles, CA 90024
Attn: Steve Emerson
Tel: 310-553-4151
Fax: 310-553-4187
semerson@emersonig.com
   
J STEVEN EMERSON
c/o Steve Emerson
1522 Ensley Ave
Los Angeles, CA 90024
Attn: Steve Emerson
Tel: 310-553-4151
Fax: 310-553-4187
semerson@emersonig.com

 
55

--------------------------------------------------------------------------------


 
EMERSON PARTNERS
c/o Steve Emerson
1522 Ensley Ave
Los Angeles, CA 90024
Attn: Steve Emerson
Tel: 310-553-4151
Fax: 310-553-4187
semerson@emersonig.com
   
JAYHAWK PRIVATE EQUITY FUND, L.P.
c/o Jayhawk Private Equity GP. L.P.
5410 West 61st Place, Suite 100
Mission, KS 66205
Attn: Michael D. Schmitz
T: 913-642-2611
F: 913-642-8661
mike.schmitz@jayhawkcapital.com
   
JAYHAWK PRIVATE EQUITY CO-INVEST FUND, L.P.
c/o Jayhawk Private Equity GP. L.P.
5410 West 61st Place, Suite 100
Mission, KS 66205
Attn: Michael D. Schmitz
T: 913-642-2611
F: 913-642-8661
mike.schmitz@jayhawkcapital.com
   
CAMOFI MASTER LDC
CAMOFI Master LDC
c/o Centrecourt Asset Management, LLC
350 Madison Avenue, 8th Floor
New York, NY 10017
Attn: Jeffrey M. Haas
T: 646-758-6750
F: 646-758-6751
Jhaas@centrecourtam.com

 
56

--------------------------------------------------------------------------------


 
QVT Fund LP
QVT Financial LP
1177 6th Avenue, 9th Floor
New York, NY 10036
Attn: Yi Cen / Michael Rosenthal
T: 212-705-8800
F: 212-705-8801
michael.rosenthal@qvt.co
   
Qwuintessence Fund LP
QVT Financial LP
1177 6th Avenue, 9th Floor
New York, NY 10036
Attn: Yi Cen / Michael Rosenthal
T: 212-705-8800
F: 212-705-8801
michael.rosenthal@qvt.co
   
Atlas Allocation Fund L.P.
Atlas Capital Management
100 Crescent Court, Suite 880
Dallas, TX 75201
Attn: Caryn Peeples
T: 214-999-6082
F: 214-999-6095
Caryn@atlascap.net
   
Southwell Partners, L.P.
Southwell Partners
1901 North Akard Street
Dallas, TX 75201
Attn: Wilson Jaeggli
T: 214-922-9696
F: 214-922-9699
wilson@southwellpartners.com

 
57

--------------------------------------------------------------------------------


 
Regent Street Fund I LLC
Regent Street Fund I LLC
140 East 45th Street, 18th Floor
New York, NY 10017
Attn: Kent Whitaker
T: 212-763-3733
F:
Email: kwhitaker@regentstreetcap.com
   
Heller Capital Investments, LLC
c/o: Heller Capital Investments, LLC
700 East Palisade Avenue, 1st Floor
Englewood Cliffs, NJ 07632
Attn: Steven Hart
T: 201-816-4235
F: 201-569-5014
Shart@hellercapitalpartners.com
   
Westpark Capital, L.P.
Westpark Capital, L.P.
4965 Preston Park Blvd, Suite 220
Plano, TX 75093
Attn: Patrick J. Brosnahan
T: 972-985-2127
F: 972-985-2161
pat@westparkfund.com
   
Whitebox Intermarket Partners, LP
c/o: Whitebox Advisors, LLC
3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416
Attn: Barb Reller
T: 612-253-6014
F: 612-253-6114
breller@whiteboxadvisors.com

 
58

--------------------------------------------------------------------------------


 
Straus Partners, LP
Straus Asset Management
320 Park Avenue, 10th Floor
New York, NY 10022
Attn: Craig Connors
T: 212-415-7274
F: 212-415-7256
cconnors@strauspartners.com
   
Straus-GEPT Partners, LP
Straus Asset Management
320 Park Avenue, 10th Floor
New York, NY 10022
Attn: Craig Connors
T: 212-415-7274
F: 212-415-7256
cconnors@strauspartners.com
   
Alder Capital Partners I, L.P.
c/o Alder Capital
12750 High Bluff Drive, Suite 120
San Diego, CA 92130
Attn: Mchael Licosati
T: 858-259-3900, Ext 101
F: 858-259-3272
mlicosati@aldercap.com
   
Alder Offshore Partners, Ltd.
c/o Alder Capital
12750 High Bluff Drive, Suite 120
San Diego, CA 92130
Attn: Mchael Licosati
T: 858-259-3900, Ext 101
F: 858-259-3272
mlicosati@aldercap.com

 
59

--------------------------------------------------------------------------------


 
Lake Street Fund, L.P.
First Wilshire Securities Management, Inc.
1224 East Green Street, Suite 200
Pasadena, CA 91106
Attn: Scott Hood
T: 626-796-6622
F: 626-796-8990
scott@firstwilshire.com
   
Gregory Cook Wedbush Morgan Sec Inc CTDN IRA Contributory 1/16/02
Gregory Cook
5132 Jessen Drive
La Canada Flintridge, CA 91011
Attn: Gregory Cook
T: 818-644-0485
F: 866-882-8797
gregoryacook@yahoo.com
   
Fred L. Astman Wedbush Morgan Securities Inc CTDN IRA R/O Holding 10/13/92
Fred L. Astman
1224 East Green Street, Suite 200
Pasadena, CA 91106
Attn: Fred L. Astman
T: 626-796-6622
F: 626-796-8990
   
John Peter Selda Wedbush Morgan Securites Inc CTDN IRA Contributory 08/27/96
John Peter Selda
350 Sharon Park Drive #S-1
Menlo Park, CA 94025
Attn: John Peter Selda
T: 805-443-4345

 
60

--------------------------------------------------------------------------------


 
Kensington Partners LP
Kensington Partners LP
200 Park Avenue, Suite 3300
New York, NY 10166
Attn: Richard J. Keim
T: 212-808-2441
F: 212-808-7306
kensingtonlp@earthlink.net
   
Bald Eagle Fund Ltd
Kensington Partners LP
200 Park Avenue, Suite 3300
New York, NY 10166
Attn: Richard J. Keim
T: 212-808-2441
F: 212-808-7306
kensingtonlp@earthlink.net
   
Charles Nirenberg
Kensington Partners LP
200 Park Avenue, Suite 3300
New York, NY 10166
Attn: Richard J. Keim
T: 212-808-2441
F: 212-808-7306
kensingtonlp@earthlink.net
   
Peter B. Orthwein Family Trust
Kensington Partners LP
200 Park Avenue, Suite 3300
New York, NY 10166
Attn: Richard J. Keim
T: 212-808-2441
F: 212-808-7306
kensingtonlp@earthlink.net

 
61

--------------------------------------------------------------------------------


 
Guerrilla Partners LP
c/o Guerrilla Capital
237 Park Ave 9th Fl
New York, NY 10017
Attn: Peter Siris
Tel: 212-692-7692
Fax: 212-692-7624
Email: psiris@ix.netcom.com
   
Hua - Mei 21st Century Partners, LP
c/o Guerrilla Capital
237 Park Ave 9th Fl
New York, NY 10017
Attn: Peter Siris
Tel: 212-692-7692
Fax: 212-692-7624
Email: psiris@ix.netcom.com
   
Clarus Capital LLC
Clarus Capital
237 Park Avenue, 9th Floor
New York, NY 10017
Attn: Ephraim Fields
T: 212-808-7330
F: 212-208-7335
ephraim@claruscapitallp.com
   
Clarus Capital Offshore Ltd.
Clarus Capital
237 Park Avenue, 9th Floor
New York, NY 10017
Attn: Ephraim Fields
T: 212-808-7330
F: 212-208-7335
ephraim@claruscapitallp.com

 
62

--------------------------------------------------------------------------------


 
Fort Mason Master, LP
Fort Mason Capital, LLC
580 California Street, Suite 1925
San Francisco, CA 94104
Attn: Marshall Jensen / David Smolen
T: 415-288-8100
F: 415-288-8113
mjensen@fortmasoncapital.com /
Dsmolen@fortmasoncapital.com
   
Fort Mason Partners, LP
Fort Mason Capital, LLC
580 California Street, Suite 1925
San Francisco, CA 94104
Attn: Marshall Jensen / David Smolen
T: 415-288-8100
F: 415-288-8113
mjensen@fortmasoncapital.com /
Dsmolen@fortmasoncapital.com
   
Third Coast Capital QP, L.P.
Third Coast Capital
5914 W. Courtyard Dr., Suite 190
Austin, TX 78730
Attn: Stephanie Harper
T: 512-306-7277
F: 512-306-0267
stephanie@thirdcoastcap.com
   
Third Coast Capital, L.P.
Third Coast Capital
5914 W. Courtyard Dr., Suite 190
Austin, TX 78730
Attn: Stephanie Harper
T: 512-306-7277
F: 512-306-0267
stephanie@thirdcoastcap.com

 
63

--------------------------------------------------------------------------------


 
Third Coast Capital Offshore, Ltd.
Third Coast Capital
5914 W. Courtyard Dr., Suite 190
Austin, TX 78730
Attn: Stephanie Harper
T: 512-306-7277
F: 512-306-0267
stephanie@thirdcoastcap.com
   
Centaur Value Fund, L.P.
Centaur Capital Partners
1460 Main Street, Suite 234
Southlake, TX 76092
Attn: Zeke Ashton
T: 817-488-9632, ext 101
F: 817-488-9648
zashton@centaurcapital.com
   
United Centaur Master Fund
Centaur Capital Partners
1460 Main Street, Suite 234
Southlake, TX 76092
Attn: Zeke Ashton
T: 817-488-9632, ext 101
F: 817-488-9648
zashton@centaurcapital.com
   
Ancora Greater China Fund, LP
Ancora Advisors, LLC
One Chagrin Highlands
2000 Auburn Drive, #300
Cleveland, OH 44122
Attn: John P. Micklitsch
T: 216-593-5074
F: 216-825-4001
johnmick@ancora.ws

 
64

--------------------------------------------------------------------------------


 
MidSouth Investor Fund LP
c/o Heidtke & Company, Inc.
201 4th Ave. North, Suite 1950
Nashville, TN 37219
Attn: L.O. Heidtke
T: 615-254-0992
F: 615-254-1603
buzz@msifund.com
   
Diamond Opportunity Fund, LLC
c/o Diamond Opportunity
500 Skokie Blvd., Suite 300
Northbrook, IL 60062
Attn: Richard Marks
T: 847-559-1002
F: 847-919-4410
rmarks@diagrp.com
   
Glacier Partners
Glacier Partners
812 Anacapa Street, Suite B
Santa Barbara, CA 93101
T: 805-564-6769
F: 805-564-6776
Attn: Peter Castellanos
peter@glacierasset.com
   
The USX China Fund
Parr Financial Group, LLC
5700 Poplar Avenue, Suite 3117
Memphis, TN 38137
Attn: Kim
T: 901-680-5266
F: 901-680-5587
   
Berlin Capital Growth, L.P.
Berlin Financial Ltd
1325 Carnegie Avenue
Cleveland, OH 44115
Attn: Thomas G. Berlin
T: 216-479-0400
F: 216-623-1787
schapman@berlinfinancialltd.com



65

--------------------------------------------------------------------------------




Annex B


DISBURSEMENT REQUEST


Zhongpin Inc.
c/o Henan Zhongpin Food Share Co., Ltd.
21 Changshe Road
Changge City, Henan Province
The People’s Republic of China


European American Equities, Ltd.
350 Madison Avenue, 8th Floor
New York, New York 10017
 
 
Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, California 92660





September __, 2007






Pryor Cashman LLP
410 Park Avenue
New York, New York 10022





Re:
Zhongpin Inc.


 


Ladies and Gentlemen:


Reference is made to the Securities Purchase Agreement dated as of September 28,
2007 (the “Purchase Agreement”) among Zhongpin Inc. (the “Company”) and the
Investors named therein and acknowledged and agreed to by Pryor Cashman LLP
solely as to Section 2.2(c) thereof. Capitalized terms used and not defined
herein shall have the respective meanings as set forth in the Purchase
Agreement.


Pursuant to the Purchase Agreement, there has been deposited into your escrow
account immediately available funds in the amount of $______ (the “Escrow
Amount”). Pursuant to the provisions of Section 2.2(c) of the Purchase
Agreement, as the Closing has occurred, you are hereby instructed to disburse
from your escrow account on the date hereof (or as soon as practicable
hereafter) the Escrow Amount by wire transfer of immediately available funds
solely in accordance with the flow of funds attached hereto as Exhibit A.
 
66

--------------------------------------------------------------------------------


 

  Very truly yours,         Zhongpin Inc.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Zhu Xianfu   Title: Authorized Signatory

 
 
 

        European American Equities, Ltd.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: John F. Steinmetz   Title: Chief Executive Officer


        Roth Capital Partners, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 





ACCEPTED AND AGREED:


Pryor Cashman, LLP, as Escrow Agent




By:  
      
Name: Eric M. Hellige
   
Title: Partner
 

 
67

--------------------------------------------------------------------------------


 
Exhibit A


FLOW OF FUNDS AND WIRE INSTRUCTIONS




$[   ] shall be distributed to the account of Zhongpin Inc. using the following
payment instructions:


Bank:  
Address:  
SWIFT:  
Account:  
Account No.:  




$[   ] shall be distributed to the account of Roth Capital Partners, LLC for the
payment of placement agent fees using the following payment instructions:


Bank:  
Address:  
SWIFT:  
Account:  
Account No.:  




$[   ] shall be distributed to the account of TerraNova Capital Partners, Inc.
for the payment of placement agent fees using the following payment
instructions:


Bank:  
Address:  
SWIFT:  
Account:  
Account No.:  




$[   ] shall be distributed to the account of Pryor Cashman LLP for the payment
of legal fees using the following payment instructions:


Bank:  
Address:  
SWIFT:  
Account:  
Account No.:  


68

--------------------------------------------------------------------------------




$[   ] shall be distributed to the account of Bryan Cave LLP for the payment of
legal fees using the following payment instructions:


Bank:  
Address:  
SWIFT:  
Account:  
Account No.:  




69

--------------------------------------------------------------------------------


 